UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK DANIEL HAINES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00019-JPB-DJJ-1)


Submitted:   October 19, 2012             Decided:   November 1, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Paul T. Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark      Daniel     Haines     appeals     his    225-month       sentence

following a guilty plea to bank robbery, in violation of 18

U.S.C. § 2113(a) (2006).               On appeal, Haines argues that: (1) the

district     court         erroneously    rejected     the     parties’    first   plea

agreement;       (2)   the     district    court     erroneously       denied    Haines’

motion to continue sentencing and reassign the case to another

judge; and (3) the district court committed procedural error in

calculating Haines’ criminal history category and utilizing an

extended     Guidelines        table.       Finding     no    reversible      error,    we

affirm.

             We review the rejection of a guilty plea for abuse of

discretion.         United States v. Midgett, 488 F.3d 288, 297 (4th

Cir. 2007).         “[A] district court is not obliged to accept a

particular plea agreement between the government and an accused,

as it always has the authority to either accept or reject any

agreement.”       United States v. Lewis, 633 F.3d 262, 270 (4th Cir.

2011).     In the case of a binding agreement under Fed. R. Crim.

P. 11(c)(1)(C), a “court may accept the [plea] agreement, reject

it,   or    defer      a    decision     until   the    court    has    reviewed       the

presentence report.”            Fed. R. Crim. P. 11(c)(3)(A).

             On     appeal,     Haines     asserts     that    the    district     court

abused     its    discretion      in     rejecting     the    first    plea   agreement

because the time lapse between the preparation and review of the

                                             2
presentence       investigation     report        and    the   court’s      decision    to

reject the plea agreement was “unreasonably long and unfair.”

We conclude that the district court did not abuse its discretion

in    rejecting    Haines’    initial        plea      agreement.      If     the    court

chooses to reject a plea agreement, Fed. R. Crim. P. 11(c)(5)

requires that the court, in open court, inform the parties that

the plea is being rejected, give the defendant an opportunity to

withdraw the plea, and advise the defendant that the case may be

disposed     of    less     favorably      than         anticipated    by     the     plea

agreement.         Accordingly,       although          Haines     claims     that     the

district court unreasonably delayed in informing the parties of

its    decision     to    reject   the     plea        agreement,     the    sentencing

hearing was the court’s first opportunity to address the parties

in open court, as required by Rule 11(c)(5) when rejecting a

plea agreement.          The court fulfilled the requirements of Rule

11(c)(5), and allowed Haines to withdraw his plea.

             A district court’s denial of a motion for continuance

is reviewed for an abuse of discretion.                        Midgett, 488 F.3d at

297.      “[B]road       discretion      must     be     granted    trial    courts     on

matters    of     continuances;       only       an    unreasoning     and    arbitrary

‘insistence upon expeditiousness in the face of a justifiable

request for delay’ violates the right to assistance of counsel.”

Morris v. Slappy, 461 U.S. 1, 11-12 (1983).                         We conclude that

the    district    court    did    not    abuse        its   discretion      in   denying

                                             3
Haines’ motion to continue sentencing and reassign the case to

another district court judge, as the case had been then pending

for more than one year and the court’s prior involvement with

the case was significant.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.               Gall v. United States, 552 U.S.

38, 47, 51 (2007).         In determining the procedural reasonableness

of a sentence, this court considers whether the district court

properly calculated the Guidelines range, treated the Guidelines

as advisory, considered the 18 U.S.C. § 3553(a) (2006) factors,

analyzed     any        arguments        presented     by   the      parties,        and

sufficiently       explained       the    selected     sentence.         Id.    at   51.

Haines preserved his claim of error “by drawing arguments from

§ 3553     for    a     sentence     different       than   the    one     ultimately

imposed.”        United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010).     Therefore, any error must lead to reversal, “unless we

conclude that the error was harmless.”                 Id. at 581.

            We        conclude     that     the      district     court        did   not

procedurally err in imposing a within-Guidelines sentence of 225

months’ imprisonment.            Haines maintains that the district court

failed to resolve all of his objections to his criminal history

and impermissibly extrapolated the Guidelines in rejecting the

parties’ initial plea agreement.                  Although the court emphasized

Haines’ significant criminal history in rejecting the first plea

                                            4
agreement, indicating that Haines’ criminal history score would

yield   a   category      XVI    criminal      history      by    extrapolating     the

Guidelines, the court did not upwardly depart from the advisory

Guidelines     range      in      imposing      Haines’          ultimate    sentence.

Moreover, Haines does not dispute the court’s conclusion that

resolution    of    his    objections        would    not    alter     his    criminal

history category of VI.            Our careful review of the record thus

persuades us that the court properly calculated the advisory

Guidelines range, and imposed a within-Guidelines sentence of

225 months’ imprisonment.             Accordingly, the sentence was not

procedurally unreasonable.

             We therefore affirm the district court’s judgment.                     We

dispense     with   oral        argument    because      the       facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           5